 


 HCON 31 ENR: Authorizing the use of Emancipation Hall for a ceremony as part of the commemoration of the days of remembrance of victims of the Holocaust.
U.S. House of Representatives
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Sixteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. CON. RES. 31 


April 11, 2019
Agreed to
 
CONCURRENT RESOLUTION 
Authorizing the use of Emancipation Hall for a ceremony as part of the commemoration of the days of remembrance of victims of the Holocaust. 
 
 
1.Use of Emancipation Hall for Holocaust Days of Remembrance ceremonyEmancipation Hall in the Capitol Visitor Center is authorized to be used on April 29, 2019, for a ceremony as part of the commemoration of the days of remembrance of victims of the Holocaust. Physical preparations for the ceremony shall be carried out in accordance with such conditions as the Architect of the Capitol may prescribe.   Clerk of the House of Representatives.Secretary of the Senate. 